Case 2:19-cv-00480-LBM Document 23 Filed 09/03/20 Page 1 of 2            PageID #: 40



                        UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MAINE


Gregory Paul Violette

      v.                                              Civil No. 19-cv-480-LM

Bryce Turgeon and United States
Probation and Pretrial Services


                                       ORDER

      On June 12, 2020, in the absence of any objection by plaintiff, the court

issued an order approving the Report and Recommendation of Magistrate Judge

Andrea K. Johnstone dated April 8, 2020. Also, on June 12, 2020, the court issued

judgment of dismissal as to plaintiff’s claims. Petitioner filed a motion (doc. no 19)

requesting the court set aside its June 12, 2020 order because he did not receive a

copy of the Report and Recommendation. On July 9, 2020, the court granted

petitioner’s motion and vacated its June 12, 2020, order extending the time for

Petitioner to file his objection to August 7, 2020.

      No objection having been filed, I herewith approve the Report and

Recommendation of Magistrate Judge Andrea K. Johnstone dated April 8, 2020,

and dismiss the complaint in its entirety. “‘[O]nly those issues fairly raised by the

objections to the magistrate's report are subject to review in the district court and

those not preserved by such objection are precluded on appeal.’” School Union No.

37 v. United Nat'l Ins. Co., 617 F.3d 554, 564 (1st Cir. 2010) (quoting Keating v.

Secretary of Health & Human Servs., 848 F.2d 271, 275 (1st Cir.1988)); see
Case 2:19-cv-00480-LBM Document 23 Filed 09/03/20 Page 2 of 2               PageID #: 41



also United States v. Valencia-Copete, 792 F.2d 4, 6 (1st Cir. 1986) (after proper

notice, failure to file a specific objection to magistrate's report will waive the right to

appeal).

       SO ORDERED.



                                          __________________________
                                          Landya McCafferty
                                          United States District Judge
                                          Sitting by Designation



September 3, 2020

cc: Gregory Paul Violette, pro se




                                            2
